EXHIBIT 10.43

 

PLEDGE AND SECURITY AGREEMENT

 

dated as of November 24, 2003

 

among

 

PROLONG INTERNATIONAL CORPORATION

 

PROLONG SUPER LUBRICANTS, INC.

 

and

 

ST. CLOUD CAPITAL PARTNERS, LP,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

Section 1.

   DEFINITIONS    1

Section 2.

   GRANT OF SECURITY    8

Section 3.

   SECURITY FOR OBLIGATIONS.    9

Section 4.

   REPRESENTATIONS AND WARRANTIES AND COVENANTS.    10

Section 5.

   DIVIDENDS, DISTRIBUTIONS AND VOTING    25

Section 6.

   FURTHER ASSURANCES.    26

Section 7.

   COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT, IRREVOCABLE POWER OF ATTORNEY   
28

Section 8.

   REMEDIES.    29

Section 9.

   COLLATERAL AGENT    33

Section 10.

   CONTINUING SECURITY INTEREST; TRANSFER OF SECURED OBLIGATIONS    34

Section 11.

   STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.    34

Section 12.

   INDEMNITY AND EXPENSES.    34

Section 13.

   MISCELLANEOUS.    35

SCHEDULE I –               GENERAL INFORMATION

    

SCHEDULE II –              LOCATION OF INVENTORY AND EQUIPMENT

    

SCHEDULE III –             INVESTMENT RELATED PROPERTY

    

SCHEDULE IV –             MATERIAL CONTRACTS

    

SCHEDULE V –              LETTERS OF CREDIT

    

SCHEDULE VI –             INTELLECTUAL PROPERTY

    

SCHEDULE VII –            COMMERCIAL TORT CLAIMS

    

EXHIBIT A – PLEDGE SUPPLEMENT

    

EXHIBIT B – JOINDER AGREEMENT

    

 

i



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of November 24, 2003 (this
“Agreement”), among each of the undersigned (together with any other Person that
executes a Joinder Agreement each, a “Grantor” and collectively, the
“Grantors”), and ST. CLOUD CAPITAL PARTNERS, LP, acting in the capacity of agent
for the benefit of the Purchasers (the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Securities Purchase Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Securities Purchase Agreement”), by and among
each Grantor, the Cayman Subsidiaries, and the Purchasers, pursuant to which the
Secured Parties have purchased the Notes.

 

WHEREAS, it is a condition precedent to the purchase of the Notes by the
Purchasers under the Securities Purchase Agreement that Grantors shall have
granted the security interests and undertaken the obligations contemplated by
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and in order to induce the Secured Parties to
purchase the Notes, each Grantor and the Collateral Agent agree as follows:

 

Section 1.     DEFINITIONS

 

(a) General Definitions. In this Agreement, the following terms shall have the
following meanings:

 

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

 

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.

 

“Affiliate” shall mean, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote ten percent (10%) or more of the Securities
having ordinary voting power for the election of directors of such Person or
(ii) to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Authenticate” shall mean “authenticate” as defined in Article 9 of the UCC.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Cash Proceeds” shall mean all proceeds of any Collateral consisting of cash,
checks and other near-cash items.



--------------------------------------------------------------------------------

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in the UCC.

 

“Collateral” shall have the meaning set forth in Section 2(a) hereof.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Documents” shall mean this Agreement and all other instruments,
documents and agreements delivered by any of the parties to the Loan Documents
pursuant to this Agreement or any other Loan Document in order to grant, perfect
and/or establish or maintain the priority of a security interest in favor of the
Collateral Agent on any real, personal or mixed property of such party as
security for the Secured Obligations.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and other electronic storage
media and related data processing software and similar items that at any time
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
the UCC, including, without limitation, all commercial tort claims listed and
described with specification on Schedule VII hereto (as such Schedule may be
amended or supplemented from time to time).

 

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule III hereto under the heading “Commodities Accounts”
(as such Schedule may be amended or supplemented from time to time).

 

“Copyright Licenses” shall mean any and all agreements granting any right in, to
or under Copyrights (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule VI(B) (as
such Schedule may be amended or supplemented from time to time).

 

“Copyrights” shall mean all United States, state and foreign copyrights,
including but not limited to copyrights in software and databases, and all Mask
Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, now or hereafter in force throughout the world, all
registrations and applications for any of the foregoing including, without
limitation, the applications referred to in Schedule VI(A) (as such Schedule may
be amended or supplemented from time to time), all rights corresponding thereto
throughout the world, all extensions and renewals of any thereof, the right to
sue for past, present and future infringements of any of the foregoing, and all
proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

 

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule III hereto under the heading “Deposit Accounts” (as such
Schedule may be amended or supplemented from time to time).

 

2



--------------------------------------------------------------------------------

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

 

“Documents Evidencing Goods” shall mean all Documents evidencing, representing
or issued in connection with Goods.

 

“Equipment” shall mean: (i) all “equipment” as defined in the UCC, (ii) all
machinery, manufacturing equipment, data processing equipment, computers, office
equipment, furnishings, furniture, appliances, and tools (in each case,
regardless of whether characterized as equipment under the UCC), (iii) all
Fixtures and (iv) all accessions or additions thereto, all parts thereof,
whether or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“Event of Default” shall have the meaning set forth in the Notes.

 

“Fixtures” shall mean all “fixtures” as defined in Article 9 of the UCC.

 

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all interest
rate or currency protection or hedging arrangements, all contracts, all tax
refunds and all licenses, permits, concessions and authorizations, (in each
case, regardless of whether characterized as general intangibles under the UCC).

 

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and (ii)
shall include, without limitation, all Inventory, Equipment, Documents
Evidencing Goods and Software Embedded In Goods.

 

“Indemnitee” shall mean the Collateral Agent, and its Affiliates’ officers,
partners, directors, trustees, employees, agents.

 

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” shall mean: (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, Patent Licenses, Trademark Licenses, and Trade Secret Licenses.

 

“Inventory” shall mean: (i) all “inventory” as defined in the UCC and (ii) all
goods held for sale or lease or to be furnished under contracts of service or so
leased or furnished, all raw materials, work in process, finished goods, and
materials used or consumed in the manufacture, packing, shipping, advertising,
selling, leasing, furnishing or production of such inventory or otherwise used
or consumed in any Grantor’s business; all goods in which any Grantor has an
interest in mass or a joint or other interest or right of any kind; and all
goods which are returned to or repossessed by any Grantor, and all accessions
thereto and products thereof (in each case, regardless of whether characterized
as inventory under the UCC).

 

3



--------------------------------------------------------------------------------

“Investment Accounts” shall mean the Securities Accounts, Commodities Accounts
and Deposit Accounts.

 

“Investment Related Property” shall mean: (a) all “investment property” (as such
term is defined in Article 9 of the UCC) and (b) all of the following
(regardless of whether classified as investment property under the UCC): all (i)
Pledged Equity Interests, (ii) Pledged Debt, (iii) the Investment Accounts and
(iv) Certificates of Deposit.

 

“Joinder Agreement” means an agreement in the substantially the form of Exhibit
B hereto whereby an additional person becomes a Grantor hereunder as required by
the Securities Purchase Agreement.

 

“Letter of Credit Right” shall mean “letter-of-credit right” as defined in the
UCC.

 

“Lien” shall mean (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other Title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Pledged Equity Interests, any purchase option, call or similar right of
a third party with respect to such Pledged Equity Interests.

 

“Loan Documents” shall have the meaning given such term in the Securities
Purchase Agreement.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Grantors and its subsidiaries taken as a whole; (ii) the ability of
any Grantor to fully and timely perform its Secured Obligations; (iii) the
legality, validity, binding effect or enforceability against any Grantor of a
Loan Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any agent and Collateral Agent under any
Secured Obligation.

 

“Material Contract” shall mean any contract or other arrangement to which any
Grantor is a party for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect.

 

“Money” shall mean “money” as defined in the UCC.

 

“Notes” means those certain Secured Promissory Notes, each dated as of the date
hereof and executed by Prolong Super Lubricants, Inc. in favor of each of the
Purchasers, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Patent Licenses” shall mean all agreements granting any right in, to, or under
Patents (whether such Grantor is licensee or licensor thereunder) including
without limitation, each agreement referred to in Schedule VI(D) hereto (as such
Schedule may be amended or supplemented from time to time).

 

“Patents” shall mean all United States, state and foreign patents and
applications for letters patent, including, but not limited to, each patent and
patent application referred to in

 

4



--------------------------------------------------------------------------------

Schedule VI(C) hereto (as such Schedule may be amended or supplemented from time
to time), all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations of any of the foregoing, all rights
corresponding thereto throughout the world, the right to sue for past, present
and future infringements of any of the foregoing and all proceeds of the
foregoing including, without limitation, royalties, income, payments, claims,
damages, and proceeds of suit.

 

“Payment Intangible” shall have the meaning specified in Article 9 of the UCC.

 

“Permitted Lien” shall mean liens permitted pursuant to Section 7.4.9 of the
Securities Purchase Agreement.

 

“Permitted Sale” shall mean those sales, transfers or assignments permitted by
Section 7.4.5 of the Securities Purchase Agreement.

 

“Pledge Supplement” means an agreement in substantially the form of Exhibit A
hereto.

 

“Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.

 

“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any instrument or promissory note,
including, without limitation, all indebtedness described on Schedule III hereto
under the heading “Pledged Debt” (as such Schedule may be amended or
supplemented from time to time), all monetary obligations owing to any Grantor
from any other Grantor the instruments evidencing any of the foregoing, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and any other
participation or other interests in any equity or profits of any business
entity.

 

“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule III hereto under the heading “Pledged LLC Interests” (as such
Schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and any other warrant, right or option to
acquire any of the foregoing.

 

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule III hereto under the heading “Pledged Partnership Interests” (as such
Schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing.

 

5



--------------------------------------------------------------------------------

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
III hereto under the heading “Pledged Stock” (as such Schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares and any other warrant, right or option to acquire
any of the foregoing.

 

“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule III hereto under the heading “Pledged Trust Interests” (as such
Schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such trust interests and any interest of such Grantor on
the books and records of such trust or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing.

 

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, leased, licensed, exchanged, collected or otherwise disposed
of, whether such disposition is voluntary or involuntary.

 

“Purchaser” shall have the meaning given such term in the Securities Purchase
Agreement.

 

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) Instruments and (v) to the extent not otherwise covered above,
all other rights to payment, whether or not earned by performance, for goods or
other property sold, leased, licensed, assigned or otherwise disposed of, or
services rendered or to be rendered, regardless of how classified under the UCC
together with all of Grantors’ rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or agents thereof, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
non-written forms of information related in any way to the foregoing or any
Receivable.

 

“Record” shall have the meaning specified in the UCC.

 

6



--------------------------------------------------------------------------------

“Registered Organization” shall mean an organization organized solely under the
law of a single State or the United States and as to which the State or the
United States must maintain a public record showing the organization to have
been organized.

 

“Securities Purchase Agreement” shall have the meaning set forth in the
preamble.

 

“Secured Obligations” shall mean all obligations of every nature of each Grantor
from time to time owing to the Collateral Agent or any Secured Party hereunder,
under the Securities Purchase Agreement, the Notes or any other Loan Document
(other than the Warrants or the Investors’ Rights Agreement) whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Grantor, would have accrued on any
obligation, whether or not a claim is allowed against such Grantor for such
interest in the related bankruptcy proceeding).

 

“Secured Party” shall mean the Collateral Agent, the Purchasers, and the holders
from time of time of any Secured Obligations.

 

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule III hereto under the heading “Securities Accounts”
(as such Schedule may be amended or supplemented from time to time).

 

“Software Embedded in Goods” means, with respect to any Goods, any computer
program embedded in Goods and any supporting information provided in connection
with a transaction relating to the program if (i) the program is associated with
the Goods in such a manner that it customarily is considered part of the Goods
or (ii) by becoming the owner of the Goods a person acquires a right to use the
program in connection with the Goods.

 

“State” shall mean a State of the United States, the District of Columbia,
Puerto Rico, the United States Virgin Islands, or any territory or insular
possession subject to the jurisdiction of the United States.

 

“Supporting Obligation” shall mean all “supporting obligations” as defined in
the UCC.

 

“Trade Secret Licenses” shall mean any and all agreements granting any right in
or to Trade Secrets (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule VI(G)
hereto (as such Schedule may be amended or supplemented from time to time).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, whether or not reduced to a writing or
other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such Trade Secret, the right to sue
for past, present and future infringement of any Trade Secret, and all proceeds
of the foregoing, including, without limitation, royalties, income, payments,
claims, damages, and proceeds of suit.

 

7



--------------------------------------------------------------------------------

“Trademark Licenses” shall mean any and all agreements granting any right in or
to Trademarks (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule VI(F)
hereto (as such Schedule may be amended or supplemented from time to time).

 

“Trademarks” shall mean all United States, state and foreign trademarks, service
marks, certification marks, collective marks, trade names, corporate names,
d/b/as, business names, fictitious business names, internet domain names, trade
styles, logos, other source or business identifiers, designs and general
intangibles of a like nature, rights of publicity and privacy pertaining to the
right to use names likeness and biographical data as real, all registrations and
applications for any of the foregoing including, but not limited to, the
registrations and applications referred to in Schedule VI(E) hereto (as such
Schedule may be amended or supplemented from time to time), the goodwill of the
business symbolized by the foregoing, the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and all proceeds of the foregoing, including, without limitation,
royalties, income, payments, claims, damages, and proceeds of suit.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of California.

 

(b) Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Securities Purchase Agreement or, if not
defined therein, in the UCC. With respect to terms defined in more than one
article of the UCC, unless otherwise specified such terms shall have the meaning
specified in Article 9 of the UCC. References to “Sections,” “Exhibits”
“Annexes” and “Schedules” shall be to Sections, Exhibits, Annexes and Schedules,
as the case may be, of this Agreement (as such Sections, Exhibits, Annexes and
Schedules may be amended or supplemented from time to time in accordance with
the terms of this Agreement), unless otherwise specifically provided. Section
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose or be
given any substantive effect. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. If any conflict or
inconsistency exists between this Agreement and the Securities Purchase
Agreement, the Securities Purchase Agreement shall govern. All references herein
to provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

 

Section 2.     GRANT OF SECURITY

 

(a) Grant of Security. Each Grantor hereby grants to the Collateral Agent a
security interest and continuing lien on all of such Grantor’s right, title and
interest in, to and under all personal property of such Grantor including, but
not limited to the following , in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”):

 

(1) Documents;

 

8



--------------------------------------------------------------------------------

(2) General Intangibles;

 

(3) Goods (including, without limitation, Documents Representing Goods and
Software Embedded in Goods);

 

(4) Insurance;

 

(5) Intellectual Property;

 

(6) Investment Related Property (including, without limitation, Deposit
Accounts);

 

(7) Letter of Credit Rights and letters of credit;

 

(8) Money;

 

(9) Receivables and Receivable Records;

 

(10) Commercial Tort Claims;

 

(11) to the extent not otherwise included above, Material Contracts, motor
vehicles, choses in action and all other personal property of any kind and all
Collateral Records, Collateral Support and Supporting Obligations relating to
any of the foregoing; and

 

(12) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

(b) Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the security interest granted under Section 2(a) hereof attach
to (i) any lease, license, contract, property rights or agreement to which any
Grantor is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in (1)
the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein or (2) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract property
rights or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9406, 9407, 9408 or 9409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law or principles of equity), provided, however, that such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation or unenforceability shall be remedied and, to the
extent severable, shall attach immediately to any portion of such lease,
license, contract, property rights or agreement that does not result in any of
the consequences specified in (1) or (2) including, without limitation, any
proceeds of such lease, license, contract, property rights or agreement; or (ii)
in any of the outstanding capital stock of a “controlled foreign corporation”
(as defined in the Internal Revenue Code of 1986, as amended) in excess of 65%
of the voting power of all classes of capital stock of such controlled foreign
corporation entitled to vote; provided that immediately upon the amendment of
the Internal Revenue Code to allow the pledge of a greater percentage of the
voting power of capital stock in a controlled foreign corporation without
material adverse tax consequences to a Grantor, the Collateral shall include,
and the security interest granted by such Grantor shall attach to, such greater
percentage of capital stock of each controlled foreign corporation.

 

9



--------------------------------------------------------------------------------

Section 3.     SECURITY FOR OBLIGATIONS.

 

(a) Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Secured Obligations.

 

(b) Continuing Liability under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party and (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Collateral
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, (iii) the exercise by
the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral.

 

Section 4.     REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

(a) Generally.

 

(i) Representations and Warranties. Each Grantor hereby represents and warrants
that:

 

(1) such Grantor owns the Collateral purported to be owned by it or otherwise
has the rights it purports to have in each item of Collateral and, as to all
Collateral whether now existing or hereafter acquired, will continue to own or
have such rights in each item of the Collateral (unless otherwise disposed of in
connection with a Permitted Sale), in each case free and clear of any and all
Liens, rights or claims of all other Persons (other than Permitted Liens),
including, without limitation, liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person;

 

(2) such Grantor has been duly organized as a corporation solely under the laws
of the jurisdiction set forth in Schedule I(A) hereto and remains duly existing
as such. Such Grantor has not filed any certificates of domestication, transfer
or continuance in any other jurisdiction;

 

(3) the execution and delivery of this Agreement by such Grantor and the
performance by it of its obligations under this Agreement are within its
corporate or other powers and have been duly authorized by all necessary
corporate or other action;

 

(4) upon the filing of UCC financing statements naming such Grantor as debtor
and the Collateral Agent as secured party and describing the Collateral in the
filing offices set forth opposite such Grantor’s name on Schedule I(E) hereof
(as such Schedule may be amended or supplemented from time to time) and other
filings delivered by such Grantor, the security interests granted to the
Collateral Agent hereunder constitute valid and perfected Liens;

 

10



--------------------------------------------------------------------------------

(5) other than the financing statements filed in favor of the Collateral Agent,
no effective UCC financing statement, fixture filing or other instrument similar
in effect under any applicable law covering all or any part of the Collateral is
on file in any filing or recording office except for (x) financing statements
for which proper termination statements have been delivered to the Collateral
Agent for filing and (y) financing statements filed in connection with Permitted
Liens;

 

(6) no authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for either (i)
the pledge or grant by any Grantor of the Liens purported to be created in favor
of the Collateral Agent hereunder or (ii) the exercise by Collateral Agent of
any rights or remedies in respect of any Collateral (whether specifically
granted or created hereunder or created or provided for by applicable law),
except (A) for the filings contemplated by clause (4) above and (B) as may be
required, in connection with the disposition of any Investment Related Property,
by laws generally affecting the offering and sale of Securities and as may be
required under federal laws pertaining to Intellectual Property;

 

(7) all actions and consents, including all filings, notices, registrations and
recordings necessary or desirable for the exercise by the Collateral Agent of
the voting or other rights provided for in this Agreement or the exercise of
remedies in respect of the Collateral have been made or obtained;

 

(8) such Grantor has indicated on Schedule I(A) hereto (as such Schedule may be
amended or supplemented from time to time): (w) the type of organization of such
Grantor, (x) the jurisdiction of organization of such Grantor, (y) its
organizational identification number, if any, and (z) the jurisdiction where the
chief executive office or its sole place of business is (or if such Grantor is a
natural person principal residence and principal place of business), and for the
one-year period preceding the date hereof has been, located.

 

(9) the full legal name of such Grantor is as set forth on Schedule I(A) and it
has not done in the last five (5) years, and does not do, business under any
other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule I(B) (as such Schedule may be amended or
supplemented from time to time);

 

(10) except as provided on Schedule I(C), it has not changed its jurisdiction of
organization, chief executive office or sole place of business (or, if such
Grantor is a natural person, principal residence or principal place of business)
or its corporate structure in any way (e.g. by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years;

 

(11) such Grantor has not within the last five (5) years become bound (whether
as a result of merger or otherwise) as debtor under a security agreement entered
into by another Person, which has not heretofore been terminated other than the
agreements identified on Schedule I(D) hereof (as such Schedule may be amended
or supplemented from time to time);

 

11



--------------------------------------------------------------------------------

(12) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects; and

 

(13) none of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC).

 

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

 

(1) except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein;

 

(2) such Grantor shall not produce, use or permit any Collateral to be used
unlawfully or in violation of any provision of this Agreement or any applicable
statute, regulation or ordinance or any policy of insurance covering the
Collateral;

 

(3) without limiting any prohibitions or restrictions on mergers in the
Securities Purchase Agreement, such Grantor shall not change such Grantor’s
name, identity, corporate structure (e.g. by merger, consolidation, change in
corporate form or otherwise), sole place of business (or principal residence if
such Grantor is a natural person), chief executive office, type of organization
or jurisdiction of organization or establish any trade names unless such Grantor
shall have (a) notified the Collateral Agent in writing at least thirty (30)
days prior to any such change or establishment, identifying such new proposed
name, identity, corporate structure, sole place of business (or principal
residence if such Grantor is a natural person), chief executive office,
jurisdiction of organization or trade name and providing such other information
in connection therewith as the Collateral Agent may reasonably request and (b)
taken all actions necessary or advisable to maintain the continuous validity,
perfection and the same or better priority of the Collateral Agent’s security
interest in the Collateral granted or intended to be granted and agreed to
hereby, which in the case of any merger or other change in corporate structure
shall include, without limitation, executing and delivering to the Collateral
Agent a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, upon completion of such merger or other change in corporate
structure confirming the grant of the security interest hereunder;

 

(4) if the Collateral Agent or any Secured Party gives value to enable any
Grantor to acquire rights in or the use of any Collateral, such Grantor shall
use such value for such purposes and such Grantor further agrees that repayment
of any Obligation shall apply on a “first-in, first-out” basis so that the
portion of the value used to acquire rights in any Collateral shall be paid in
the chronological order such Grantor acquired rights therein;

 

(5) such Grantor shall pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, the Collateral,
except to the extent the validity thereof is being contested in good faith;
provided, such Grantor shall in any event pay such taxes, assessments, charges,
levies or claims not later than five (5) days prior to the date of any proposed
sale under any judgment, writ or warrant of

 

12



--------------------------------------------------------------------------------

attachment entered or filed against such Grantor or any of the Collateral as a
result of the failure to make such payment;

 

(6) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, such Grantor shall promptly notify the Collateral Agent in writing of
any event that may materially and adversely affect the value of the Collateral
or any portion thereof, the ability of any Grantor or the Collateral Agent to
dispose of the Collateral or any portion thereof, or the rights and remedies of
the Collateral Agent in relation thereto, including, without limitation, the
levy of any legal process against the Collateral or any portion thereof;

 

(7) such Grantor shall not take or permit any action which could impair the
Collateral Agent’s rights in the Collateral; and

 

(8) such Grantor shall not sell, transfer or assign (by operation of law or
otherwise) any Collateral except for Permitted Sales.

 

(b) Equipment and Inventory.

 

(i) Representations and Warranties. Each Grantor represents and warrants that:

 

(1) all of the Equipment and Inventory included in the Collateral is kept for
the past five (5) years only at the locations specified in Schedule II hereto
(as such Schedule may be amended or supplemented from time to time);

 

(2) any Inventory now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, and the rules and regulations
thereunder; and

 

(3) except as set forth on Schedule II, none of the Inventory or Equipment is in
the possession of an issuer of a negotiable document (as defined in Section 7104
of the UCC) therefor or otherwise in the possession of a bailee or warehouseman.

 

(ii) Covenants and Agreements. Each Grantor covenants and agrees that:

 

(1) such Grantor shall keep the Equipment and Inventory in the locations
specified on Schedule II hereto unless it shall have (a) notified the Collateral
Agent in writing at least thirty (30) days prior to any change in locations,
identifying such new locations and providing such other information in
connection therewith as the Collateral Agent may reasonably request and (b)
taken all actions necessary or advisable to maintain the continuous validity,
perfection and the same or better priority of the Collateral Agent’s security
interest in the Collateral intended to be granted and agreed to hereby, or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder, with respect to such Equipment and Inventory;

 

(2) such Grantor shall keep correct and accurate records of the Inventory,
including, without limitation, itemizing and describing the kind, type and
quantity of such Inventory, such Grantor’s cost therefor and, where applicable,
the

 

13



--------------------------------------------------------------------------------

current list prices for such Inventory and such other information as is
customarily maintained under similar circumstances by Persons of established
reputation engaged in similar business, and in any event in conformity with
generally accepted accounting principles;

 

(3) such Grantor shall not deliver any Document Evidencing Goods to any Person
other than the issuer of such Document to claim the Goods evidenced therefor or
the Collateral Agent;

 

(4) if any Equipment or Inventory is in possession or control of any third
party, including, without limitation, any warehouseman, bailee or agent, each
Grantor shall join with the Collateral Agent in notifying the third party of the
Collateral Agent’s security interest and obtaining an Authenticated
acknowledgment from such third party that it is holding the Equipment and
Inventory for the benefit of the Collateral Agent; and

 

(5) with respect to any item of Equipment which is covered by a certificate of
Title under a statute of any jurisdiction under the law of which indication of a
security interest on such certificate is required as a condition of perfection
thereof, upon the reasonable request of the Collateral Agent, (A) provide
information with respect to any such Equipment, (B) execute and file with the
registrar of motor vehicles or other appropriate authority in such jurisdiction
an application or other document requesting the notation or other indication of
the security interest created hereunder on such certificate of title, and (C)
deliver to the Collateral Agent copies of all such applications or other
documents filed during such calendar quarter and copies of all such certificates
of Title issued during such calendar quarter indicating the security interest
created hereunder in the items of Equipment covered thereby.

 

(c) Receivables.

 

(i) Representations and Warranties. Each Grantor represents and warrants that:

 

(1) each Receivable (a) is and will be the legal, valid and binding obligation
of the Account Debtor in respect thereof, representing an unsatisfied obligation
of such Account Debtor, (b) is and will be enforceable in accordance with its
terms, (c) is not and will not be subject to any setoffs, defenses, taxes,
counterclaims (except with respect to refunds, returns and allowances in the
ordinary course of business with respect to damaged merchandise) and (d) is and
will be in compliance with all applicable laws, whether federal, state, local or
foreign;

 

(2) none of the Account Debtors in respect of any Receivable is the government
of the United States, any agency or instrumentality thereof, any state or
municipality or any foreign sovereign. No Receivable requires the consent of the
Account Debtor in respect thereof in connection with the security interest
hereunder, except any consent which has been obtained;

 

(3) such Grantor has delivered to the Collateral Agent a complete and correct
copy of each standard form of document under which a Receivable may arise.

 

14



--------------------------------------------------------------------------------

(ii) Covenants and Agreements: Each Grantor hereby covenants and agrees that:

 

(1) such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Receivables, including, but not limited
to, the originals of all documentation with respect to all Receivables and
records of all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;

 

(2) such Grantor shall perform in all material respects all of its obligations
with respect to the Receivables;

 

(3) such Grantor shall not amend, modify, terminate or waive any provision of
any Receivable in any manner which could reasonably be expected to have a
Material Adverse Effect. Other than in the ordinary course of business as
generally conducted by such Grantor on and prior to the date hereof, and except
as otherwise provided in subsection (5) below, following an Event of Default,
such Grantor shall not (w) grant any extension or renewal of the time of payment
of any Receivable, (x) compromise or settle any dispute, claim or legal
proceeding with respect to any Receivable in an amount in excess of One Hundred
Thousand Dollars ($100,000) for less than the total unpaid balance thereof, (y)
release, wholly or partially, any Person liable for the payment thereof, or (z)
allow any credit or discount thereon;

 

(4) at the reasonable request of the Collateral Agent, such Grantor shall mark
conspicuously, in form and manner reasonably satisfactory to the Collateral
Agent, all Chattel Paper, Instruments and other evidence of Receivables (other
than any delivered to the Collateral Agent as provided herein), as well as the
Receivables Records with an appropriate reference to the fact that the
Collateral Agent has a security interest therein;

 

(5) except as otherwise provided in this subsection, such Grantor shall continue
to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and diligently exercise each material
right it may have under any Receivable, any Supporting Obligation or Collateral
Support, in each case, at its own expense, and in connection with such
collections and exercise, such Grantor shall take such action as such Grantor or
the Collateral Agent may deem necessary or advisable. Notwithstanding the
foregoing, the Collateral Agent shall have the right at any time to notify, or
require any Grantor to notify, any Account Debtor of the Collateral Agent’s
security interest in the Receivables and any Supporting Obligation and, in
addition, at any time following the occurrence and during the continuation of an
Event of Default, the Collateral Agent may: (1) direct the Account Debtors under
any Receivables to make payment of all amounts due or to become due to such
Grantor thereunder directly to the Collateral Agent; (2) notify, or require any
Grantor to notify, each Person maintaining a lockbox or similar arrangement to
which Account Debtors under any Receivables have been directed to make payment
to remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Collateral Agent; and (3) and subject to Section 8 below,
enforce, at the expense of such Grantor, collection of any such Receivables and
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done. If the Collateral
Agent notifies any Grantor that it has elected to collect the Receivables in

 

15



--------------------------------------------------------------------------------

accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be forthwith (and in any event within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent if required, into an account maintained under
the sole dominion and control of the Collateral Agent, and until so turned over,
all amounts and proceeds (including checks and other instruments) received by
such Grantor in respect of the Receivables, any Supporting Obligation or
Collateral Support shall be received in trust for the benefit of the Collateral
Agent hereunder and shall be segregated from other funds of such Grantor and
such Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon; and

 

(6) such Grantor shall use its best efforts to keep in full force and effect any
Supporting Obligation or Collateral Support relating to any Receivable.

 

(iii) Delivery and Control of Receivables. With respect to any Receivables in
excess of $100,000 in the aggregate from a single Person or its affiliate that
are evidenced by, or constitutes, Tangible Chattel Paper or Instruments, each
Grantor shall cause each originally executed copy thereof to be delivered to the
Collateral Agent (or its agent or designee) appropriately indorsed to the
Collateral Agent or indorsed in blank: (a) with respect to any such Receivables
in existence on the date hereof, on or prior to the date hereof and (b) with
respect to any such Receivables hereafter arising, within ten (10) days of such
Grantor acquiring rights therein. With respect to any Receivables in excess of
$100,000 in the aggregate from a single Person or its affiliate which would
constitute “electronic chattel paper” under the UCC, each Grantor shall take all
steps necessary to give the Collateral Agent control (within the meaning of
Section 9105 of the UCC) over such Receivables : (a) with respect to any such
Receivables in existence on the date hereof, on or prior to the date hereof and
(b) with respect to any such Receivables hereafter arising, within ten (10) days
of such Grantor acquiring rights therein. Any Receivable not otherwise required
to be delivered or subjected to the control of the Collateral Agent in
accordance with this subsection (iii) shall be delivered or subjected to such
control upon request of the Collateral Agent.

 

(d) Pledged Equity Interests and Pledged Debt.

 

(i) Representations and Warranties. Each Grantor hereby represents and warrants
that:

 

(1) Schedule III hereto (as such Schedule may be amended or supplemented from
time to time) sets forth under the headings “Pledged Stock,” “Pledged LLC
Interests,” “Pledged Partnership Interests,” and “Pledged Trust Interests,”
respectively, all of the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such Schedule;

 

(2) except as set forth on Schedule III(B) hereto, such Grantor has not acquired
any equity interests of another entity within the past five (5) years.

 

(3) such Grantor is the record and beneficial owner of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons other than
Permitted

 

16



--------------------------------------------------------------------------------

Liens and there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests;

 

(4) except for any consents that have been obtained and remain in full force and
effect, no consent of any Person including any other general or limited partner,
any other member of a limited liability company, any other shareholder or any
other trust beneficiary is necessary or desirable in connection with the
creation, perfection or first priority status of the security interest of the
Collateral Agent in any Pledged Equity Interests or the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect thereof; and

 

(5) Schedule III hereto (as such Schedule may be amended or supplemented from
time to time) sets forth under the heading “Pledged Debt” all of the Pledged
Debt owned by any Grantor and all of such Pledged Debt has been duly authorized,
authenticated or issued, and delivered and is the legal, valid and binding
obligation of the issuers thereof and is not in default and constitutes all of
the issued and outstanding inter-company indebtedness evidenced by an instrument
or certificated security of the respective issuers thereof owing to such
Grantor.

 

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

 

(1) without the prior written consent of the Collateral Agent, such Grantor
shall not vote to enable or take any other action to: (a) amend or terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially changes the rights of such Grantor with respect to any Investment
Related Property or adversely affects the validity, perfection or priority of
the Collateral Agent’s security interest, (b) permit any issuer of any Pledged
Equity Interest that is a direct or indirect subsidiary of any Grantor to issue
any additional stock, partnership interests, limited liability company interests
or other equity interests of any nature or to issue securities convertible into
or granting the right of purchase or exchange for any stock or other equity
interest of any nature of such issuer, (c) other than as permitted under the
Securities Purchase Agreement, permit any issuer of any Pledged Equity Interest
that is a direct or indirect subsidiary of any Grantor to dispose of all or a
material portion of their assets, (d) waive any default under or breach of any
terms of organizational document relating to the issuer of any Pledged Equity
Interest or the terms of any Pledged Debt, or (e) cause any issuer of any
Pledged Partnership Interests or Pledged LLC Interests which are not securities
(for purposes of the UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the UCC; provided, however,
notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (e), such Grantor shall promptly notify the Collateral
Agent in writing of any such election or action and, in such event, shall take
all steps necessary or advisable to establish the Collateral Agent’s “control”
thereof;

 

(2) such Grantor shall comply with all of its obligations under any partnership
agreement or limited liability company agreement relating to Pledged

 

17



--------------------------------------------------------------------------------

Partnership Interests or Pledged LLC Interests and shall enforce all of its
rights with respect to any Investment Related Property;

 

(3) without the prior written consent of the Collateral Agent, such Grantor
shall not permit any issuer of any Pledged Equity Interest that is a direct or
indirect subsidiary of any Grantor to merge or consolidate unless (i) such
issuer creates a security interest that is perfected by a filed financing
statement (that is not effective solely under Section 9508 of the UCC) in
collateral in which such new debtor has or acquires rights, and (ii) all the
outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding equity interests
of any other constituent Grantors; provided that if the surviving or resulting
Grantors upon any such merger or consolidation involving an issuer which is a
controlled foreign corporation (as defined in the U.S. Internal Revenue Code of
1986, as amended), then such Grantor shall only be required to pledge equity
interests in accordance with Section 2(b);

 

(4) such Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Partnership
Interest and any Pledged LLC Interest to the Collateral Agent or its designee
following an Event of Default and to the substitution of the Collateral Agent or
its designee as a partner in any partnership or as a member in any limited
liability company with all the rights and powers related thereto;

 

(5) such Grantor shall notify the Collateral Agent of any default under any
Pledged Debt that has caused, either in any case or in the aggregate, a Material
Adverse Effect; and

 

(6) in the event such Grantor acquires rights in any Pledged Equity Interest or
Pledged Debt after the date hereof, it shall deliver to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto, reflecting such new
Pledged Equity Interest or Pledged Debt and all other Pledged Equity Interest or
Pledged Debt. Notwithstanding the foregoing, it is understood and agreed that
the security interest of the Collateral Agent shall attach to all Pledged Equity
Interest or Pledged Debt immediately upon any Grantor’s acquisition of rights
therein and shall not be affected by the failure of any Grantor to deliver a
supplement to Schedule III as required hereby.

 

(iii) Delivery and Control. Each Grantor agrees that with respect to any Pledged
Equity Interest or Pledged Debt hereafter acquired by such Grantor, it shall
comply with the provisions of this subsection (iii) immediately upon acquiring
rights therein, in each case in form and substance satisfactory to the
Collateral Agent. With respect to any Pledged Equity Interest or Pledged Debt
that is represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account) such Grantor shall
cause such certificate or instrument to be delivered to the Collateral Agent,
indorsed in blank by an “effective indorsement” (as defined in Section 8107 of
the UCC), regardless of whether such certificate constitutes a “certificated
security” for purposes of the UCC. With respect to any Pledged Equity Interest
or Pledged Debt that is an “uncertificated security” for purposes of the UCC
(other than any “uncertificated securities” credited to a Securities Account),
such Grantor shall cause the issuer of such uncertificated security to either
(i) register the Collateral Agent as the registered

 

18



--------------------------------------------------------------------------------

owner thereof on the books and records of the issuer or (ii) execute an
agreement, in form and substance satisfactory to the Collateral Agent, pursuant
to which such issuer agrees to comply with the Collateral Agent’s instructions
with respect to such uncertificated security without further consent by such
Grantor. If any issuer of any Pledged Equity Interest or Pledged Debt is located
in a jurisdiction outside of the United States, each Grantor shall take such
additional actions, including, without limitation, causing the issuer to
register the pledge on its books and records or making such filings or
recordings, in each case as may be necessary or advisable, under the laws of
such issuer’s jurisdiction to insure the validity, perfection and priority of
the security interest of the Collateral Agent. Upon the occurrence of an Event
of Default, subject to any contractual restrictions relating to the right to
transfer the shares of capital stock of Oryxe Energy International, Inc. held by
Prolong International Corporation as in effect on the date hereof, the
Collateral Agent shall have the right, without notice to any Grantor, to
transfer all or any portion of Pledged Equity Interest or Pledged Debt to its
name or the name of its nominee or agent. In addition, the Collateral Agent
shall have the right at any time, without notice to any Grantor, to exchange any
certificates or instruments representing any Pledged Equity Interest or Pledged
Debt for certificates or instruments of smaller or larger denominations.

 

(e) Investment Accounts.

 

(i) Representations and Warranties. Each Grantor hereby represents and warrants
that:

 

(1) Schedule III hereto (as such Schedule may be amended or supplemented from
time to time) sets forth under the headings “Securities Accounts” and
“Commodities Accounts,” respectively, all of the Securities Accounts and
Commodities Accounts in which such Grantor has an interest. Such Grantor is the
sole entitlement holder of each such Securities Account and Commodities Account,
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Collateral Agent pursuant hereto and First Capital) having
“control” (within the meanings of Sections 8106 and 9106 of the UCC) over, or
any other interest in, any such Securities Account or Commodity Account or any
securities or other property credited thereto;

 

(2) Schedule III hereto (as such Schedule may be amended or supplemented from
time to time) sets forth under the heading “Deposit Accounts” all of the Deposit
Accounts in which such Grantor has an interest and such Grantor is the sole
account holder of each such Deposit Account and such Grantor has not consented
to, and is not otherwise aware of, any Person (other than the Collateral Agent
pursuant hereto) having either sole dominion and control (within the meaning of
common law) or “control” (within the meaning of Section 9104 of the UCC) over,
or any other interest in, any such Deposit Account or any money or other
property deposited therein; and

 

(ii) Covenants and Agreements. In the event any Grantor acquires rights in any
Securities Accounts, Securities Entitlements, Deposit Accounts or Commodity
Accounts after the date hereof, such Grantor shall deliver to the Collateral
Agent a completed Pledge Supplement, substantially in the form of Exhibit A
attached hereto, together with all Supplements to Schedules thereto, reflecting
such new Securities Accounts, Securities Entitlements, Deposit Accounts or
Commodity Accounts and all other Securities Accounts, Securities Entitlements,
Deposit Accounts or Commodity Accounts. Notwithstanding the foregoing, it is
understood and agreed that the security interest of the Collateral Agent shall
attach to all Securities Accounts, Securities Entitlements, Deposit Accounts or
Commodity Accounts

 

19



--------------------------------------------------------------------------------

immediately upon any Grantor’s acquisition of rights therein and shall not be
affected by the failure of any Grantor to deliver a supplement to Schedule III
as required hereby.

 

(iii) Delivery and Control. Each Grantor agrees that with respect to any
Investment Related Property consisting of Securities Accounts or Securities
Entitlements, such Grantor shall cause the securities intermediary maintaining
such Securities Account or Securities Entitlement to enter into an agreement, in
form and substance satisfactory to the Collateral Agent, pursuant to which such
securities intermediary shall agree to comply with the Collateral Agent’s
“entitlement orders” without further consent by such Grantor and shall establish
the Collateral Agent shall have “control” (within the meaning of Section 9106 of
the UCC) over such Securities Accounts or Securities Entitlements. With respect
to any Investment Related Property that is a “Deposit Account,” such Grantor
shall cause the depositary institution maintaining such account to enter into an
agreement, in form and substance satisfactory to the Collateral Agent, pursuant
to which the depositary institution shall agree to comply with the Collateral
Agent’s instructions without further consent by such Grantor and shall establish
the Collateral Agent shall have “control” (within the meaning of Section 9104 of
the UCC) over such Deposit Account. With respect to any Investment Related
Property that is a “Commodity Account,” such Grantor shall cause the commodity
intermediary maintaining such account to enter into an agreement, in form and
substance satisfactory to the Collateral Agent, pursuant to which the Collateral
Agent shall have “control” (within the meaning of Section 9106 of the UCC) over
such Commodity Account. Each Grantor shall have entered into such control
agreement or agreements with respect to: (i) any Securities Accounts, Securities
Entitlements or Deposit Accounts that exist on the date hereof, on or prior to
the date hereof and (ii) any Securities Accounts, Securities Entitlements,
Deposit Accounts or Commodity Accounts that are created or acquired after the
date hereof, as of or prior to the deposit or transfer of any such Securities
Entitlements or funds, whether constituting moneys or investments, into such
Securities Accounts, Deposit Accounts or Commodity Accounts.

 

(f) Material Contracts.

 

(i) Representations and Warranties. Each hereby represents and warrants that:

 

(1) Schedule IV hereto sets forth all of the Material Contracts to which such
Grantor has rights;

 

(2) the Material Contracts, true and complete copies (including any amendments
or supplements thereof) of which have been furnished to the Collateral Agent,
have been duly authorized, executed and delivered by the Grantor party thereto,
are in full force and effect and are binding upon and enforceable against such
Grantor party thereto in accordance with their respective terms. There exists no
default under any Material Contract by any party thereto and neither such
Grantor, nor to its best knowledge, any other Person party thereto is likely to
become in default thereunder and no Person party thereto has any defenses,
counterclaims or right of set-off with respect to any Material Contract; and

 

(3) no Material Contract requires consent of or notice to any Person in
connection with the transactions contemplated hereunder, except such as has been
given or made.

 

20



--------------------------------------------------------------------------------

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees that:

 

(1) in addition to any rights under this Agreement relating to Receivables, the
Collateral Agent may at any time notify, or require any Grantor to so notify,
the counterparty on any Material Contract of the security interest of the
Collateral Agent therein. In addition, after the occurrence and during the
continuance of an Event of Default, the Collateral Agent may upon written notice
to the applicable Grantor, notify, or require any Grantor to notify, the
counterparty to make all payments under the Material Contracts directly to the
Collateral Agent;

 

(2) such Grantor shall deliver promptly to the Collateral Agent a copy of each
material demand, notice or document received by it relating in any way to any
Material Contract;

 

(3) such Grantor shall deliver promptly to the Collateral Agent, and in any
event within ten (10) Business Days, after (1) any Material Contract of such
Grantor is terminated or amended in a manner that is materially adverse to such
Grantor or (2) any new Material Contract is entered into by such Grantor, a
written statement describing such event, with copies of such material amendments
or new contracts, delivered to the Collateral Agent (to the extent such delivery
is permitted by the terms of any such Material Contract, provided, no
prohibition on delivery shall be effective if it were bargained for by such
Grantor with the intent of avoiding compliance with this Agreement, and an
explanation of any actions being taken with respect thereto);

 

(4) such Grantor shall perform in all material respects all of its obligations
with respect to the Material Contracts;

 

(5) such Grantor shall promptly and diligently exercise each material right
(except the right of termination) it may have under any Material Contract, any
Supporting Obligation or Collateral Support, in each case, at its own expense,
and in connection with such collections and exercise, such Grantor shall take
such action as such Grantor may deem necessary or advisable; and

 

(6) such Grantor shall use its best efforts to keep in full force and effect any
Supporting Obligation or Collateral Support relating to any Material Contract.

 

(g) Letter of Credit Rights.

 

(i) Representations and Warranties. Each Grantor hereby represents and warrants
that:

 

(1) all material letters of credit to which such Grantor has rights is listed on
Schedule V hereto; and

 

(2) such Grantor has obtained the consent of each issuer of any material letter
of credit to the assignment of the proceeds of the letter of credit to the
Collateral Agent.

 

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees that
with respect to any material letter of credit hereafter arising, such Grantor
shall obtain the

 

21



--------------------------------------------------------------------------------

consent of the issuer thereof to the assignment of the proceeds of the letter of
credit to the Collateral Agent and shall deliver to the Collateral Agent a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto. Notwithstanding the
foregoing, it is understood and agreed that the security interest of the
Collateral Agent shall attach to all letters of credit immediately upon any
Grantor’s acquisition of rights therein and shall not be affected by the failure
of any Grantor to deliver a supplement to Schedule V as required hereby.

 

(h) Intellectual Property.

 

(i) Representations and Warranties. Except as disclosed in Schedule VI(H) (as
such Schedule may be amended or supplemented from time to time), each Grantor
hereby represents and warrants that:

 

(1) Schedule VI (as such Schedule may be amended or supplemented from time to
time) sets forth a true and complete list of (i) all United States, state and
foreign registrations of and applications for Patents, Trademarks, and
Copyrights owned by such Grantor and (ii) all Patent Licenses, Trademark
Licenses and Copyright Licenses, granting rights in any Patents, Trademarks or
Copyrights owned by Grantor and any other such licenses that are material to the
business of such Grantor;

 

(2) all registrations and applications of such Grantor for Copyrights, Patents
and Trademarks are standing in the name of such Grantor;

 

(3) such Grantor is the sole and exclusive owner of the entire right, title, and
interest in and to all Intellectual Property on Schedule VI (as such Schedule
may be amended or supplemented from time to time), and owns or has the valid
right to use all other Intellectual Property used in or necessary to conduct its
business, free and clear of all Liens, claims, encumbrances and licenses, except
for Permitted Liens and the Intellectual Property Licenses set forth on Schedule
VI(B), (D), (F) and (G) (as each may be amended or supplemented from time to
time);

 

(4) all Intellectual Property owned by such Grantor and, to the best of such
Grantor’s knowledge, licensed to such Grantor: (i) is subsisting, (ii) is valid
and enforceable and (iii) has not been adjudged invalid or unenforceable, in
whole or in part; and such Grantor has performed all acts and has paid all
renewal, maintenance, and other fees and taxes required to maintain each and
every registration and application of Intellectual Property that such Grantor
owns in full force and effect;

 

(5) no action or proceeding before any court or administrative authority is
pending or, to such Grantor’s knowledge, threatened against such Grantor
challenging such Grantor’s right to register, the validity of, or such Grantor’s
rights to own, use, or license any Intellectual Property;

 

(6) such Grantor has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with the use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights material to the business of such
Grantor;

 

(7) such Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services

 

22



--------------------------------------------------------------------------------

rendered under or in connection with all Trademarks owned by such Grantor and
has taken all action necessary to insure that all licensees of such Trademarks
use such adequate standards of quality;

 

(8) the conduct of such Grantor’s business does not infringe upon any trademark,
patent, copyright, trade secret or similar intellectual property right owned or
controlled by a third party; no claim is pending, or to the best of such
Grantor’s knowledge, threatened, that the conduct of such Grantor’s business or
the use of any Intellectual Property owned or used by Grantor violates the
asserted rights of any third party;

 

(9) to the best of such Grantor’s knowledge, no third party is infringing upon
any Intellectual Property owned or used by such Grantor;

 

(10) no settlement or consents, covenants not to sue, nonassertion assurances,
or releases have been entered into by such Grantor or to which such Grantor is
bound that adversely effect such Grantor’s rights to own or use any Intellectual
Property; and

 

(11) such Grantor has not made any agreements to assign, sell, transfer or grant
an option or license for any Intellectual Property that has not been terminated
or released. There is no effective financing statement or other document or
instrument now executed, or on file or recorded in any public office, granting a
security interest in or otherwise encumbering any part of the Intellectual
Property, other than in favor of the Collateral Agent, in favor of First Capital
under the First Capital Credit Facility and in favor of the holders of the
Existing Subordinated Notes.

 

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:

 

(1) except for Intellectual Property that is not in use and has negligible
value, such Grantor shall not do any act or omit to do any act whereby any of
the Intellectual Property which is material to the business of the Grantors may
lapse, or become abandoned, dedicated to the public, or unenforceable, or which
would adversely affect the validity, grant, or enforceability of the security
interest granted therein;

 

(2) except for copyrights of negligible value, such Grantor shall, within thirty
(30) days of the creation or acquisition of any Copyrightable work which is
material to the business of the Grantors, apply to register the Copyright in the
United States Copyright Office;

 

(3) such Grantor shall promptly notify the Collateral Agent if such Grantor
knows or has reason to know that any item of the Intellectual Property of any
Grantor that is in use or has more than negligible value may become (a)
abandoned or dedicated to the public or placed in the public domain, (b) invalid
or unenforceable, or (c) subject to any adverse determination or development
(including the institution of proceedings) in any action or proceeding in the
United States Patent and Trademark Office, the United States Copyright Office,
and state registry, any foreign counterpart of the foregoing, or any court
arbitral tribunal or regulatory agency;

 

23



--------------------------------------------------------------------------------

(4) such Grantor shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Grantor and
which is now or shall become included in the Intellectual Property including,
but not limited to, those items on Schedule VI(A), (C) and (E) (as each may be
amended or supplemented from time to time) except for those pertaining to IP
that are no longer in use and has negligible value;

 

(5) in the event that any Intellectual Property owned by or exclusively licensed
to any Grantor is infringed, misappropriated, or diluted by a third party, such
Grantor shall promptly take all reasonable actions to stop such infringement,
misappropriation, or dilution and protect its exclusive rights in such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief and to recover damages;

 

(6) each Grantor shall maintain the level of the quality of products sold and
services rendered under any Trademark at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and each Grantor shall take all steps necessary to insure that licensees of such
Trademarks use such standards of quality;

 

(7) such Grantor shall take all steps reasonably necessary to protect the
confidentiality of all material Trade Secrets of any Grantor, including, without
limitation, entering into confidentiality agreements with employees and labeling
and restricting access to confidential information and documents;

 

(8) such Grantor shall promptly (but in no event more than thirty (30) days)
report to the Collateral Agent (i) the filing of any application to register any
Intellectual Property whether it owns in whole or in part or to the best of its
knowledge which it is exclusively licensing from a third party with the United
States Patent and Trademark Office, the United States Copyright Office, or any
state registry or foreign counterpart of the foregoing (whether such application
is filed by such Grantor or through any agent, employee, licensor, licensee, or
designee thereof), (ii) the registration of any Intellectual Property by any
such office, or (iii) the acquisition of any application or registration and, in
each case, shall execute and deliver to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto an executed Trademark Security
Agreement, Patent Security Agreement, or Copyright Security Agreement in form
and substance satisfactory to the Agent;

 

(9) except with the prior consent of the Collateral Agent or as permitted under
the Securities Purchase Agreement, no Grantor shall execute, and there will not
be on file in any public office, any financing statement or other document or
instruments, except financing statements or other documents or instruments filed
or to be filed in favor of the Collateral Agent, and no Grantor shall sell,
assign, transfer, license, grant any option, or create or suffer to exist any
Lien upon or with respect to the Intellectual Property, except for the Lien
created by and under this Security Agreement and the other Loan Documents, any
liens created in favor of First Capital under the First Capital Credit Facility
and any liens if favor of the holders of the Existing Subordinated Notes.

 

24



--------------------------------------------------------------------------------

(10) such Grantor shall hereafter use commercially reasonable efforts so as not
to permit the inclusion in any contract to which it hereafter becomes a party of
any provision that would impair or prevent the creation of a security interest
in, or the assignment of, such Grantor’s rights and interests in any
Intellectual Property acquired under such Contracts;

 

(11) such Grantor shall use proper statutory notice in connection with its use
of any of the Intellectual Property; and

 

(12) such Grantor shall continue to collect, at its own expense, all amounts due
or to become due to such Grantor in respect of any Intellectual Property. In
connection with such collections, such Grantor may take (and, at the Collateral
Agent’s reasonable direction, shall take) such action as such Grantor or the
Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts. Notwithstanding the foregoing, the Collateral Agent
shall have the right at any time, to notify, or require any Grantor to notify,
any obligors with respect to any such amounts of the existence of the security
interest created hereby.

 

(i) Commercial Tort Claims

 

(i) Representations and Warranties. Each Grantor hereby represents and warrants
that Schedule VII (as such Schedule may be amended or supplemented from time to
time) sets forth all Commercial Tort Claims of each Grantor.

 

(ii) Covenants and Agreements. Each Grantor hereby covenants and agrees that
with respect to any Commercial Tort Claim hereafter arising, such Grantor shall
deliver to the Collateral Agent a completed Pledge Supplement, substantially in
the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, identifying such new Commercial Tort Claims.

 

Section 5. DIVIDENDS, DISTRIBUTIONS AND VOTING.

 

(a) Dividends and Distributions. Except as provided in the next sentence, in the
event any Grantor receives (x) any dividends, interest or distributions on any
Investment Related Property, or (y) any securities or other property upon the
merger, consolidation, liquidation or dissolution of any issuer of any
Investment Related Property, then (1) such dividends, interest or distributions
and securities or other property shall be included in the definition of
Collateral without further action and (2) such Grantor shall immediately take
all steps, if any, necessary or advisable to ensure the validity, perfection,
priority and, if applicable, control of the Collateral Agent over such
dividends, distributions, interest, securities or other property (including,
without limitation, delivery thereof to the Collateral Agent) and pending any
such action such Grantor shall be deemed to hold such dividends, distributions,
interest, securities or other property in trust for the benefit of the
Collateral Agent and shall be segregated from all other property of such
Grantor. Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent authorizes each Grantor to
retain all ordinary cash dividends and distributions paid in the normal course
of the business of the issuer and consistent with the past practice of the
issuer and all scheduled payments of interest;

 

25



--------------------------------------------------------------------------------

(b) Voting.

 

(i) So long as no Event of Default shall have occurred and be continuing:

 

(1) except as otherwise provided under the covenants and agreements relating to
Investment Related Property in this Agreement or elsewhere herein or in the
Securities Purchase Agreement, each Grantor shall be entitled to exercise or
refrain from exercising any and all voting and other consensual rights
pertaining to the Investment Related Property or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Securities
Purchase Agreement; provided, no Grantor shall exercise or refrain from
exercising any such right if the Collateral Agent shall have notified such
Grantor that, in the Collateral Agent’s reasonable judgment, such action would
have a Material Adverse Effect on the value of the Investment Related Property
or any part thereof, except solely to the extent required to vote in such manner
under any agreement restricting Prolong International Corporation’s right to
vote its shares of capital stock of Oryxe Energy International, Inc.; and
provided further, such Grantor shall give the Collateral Agent at least five (5)
Business Days prior written notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right; it
being understood, however, that neither the voting by such Grantor of any
Pledged Stock for, or such Grantor’s consent to, the election of directors (or
similar governing body) at a regularly scheduled annual or other meeting of
stockholders or with respect to incidental matters at any such meeting, nor such
Grantor’s consent to or approval of any action otherwise permitted under this
Agreement and the Securities Purchase Agreement, shall be deemed inconsistent
with the terms of this Agreement or the Securities Purchase Agreement, and no
notice of any such voting or consent need be given to the Collateral Agent; and

 

(2) the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to the applicable Grantor all proxies, and other
instruments as such Grantor may from time to time reasonably request for the
purpose of enabling such Grantor to exercise the voting and other consensual
rights when and to the extent which it is entitled to exercise pursuant to
clause (1) above;

 

(ii) Upon the occurrence and during the continuation of an Event of Default:

 

(1) all rights of any Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights, except to the extent prohibited by any
agreement restricting Prolong International Corporation’s right to vote its
shares of capital stock of Oryxe Energy International, Inc., in which event
Grantor agrees to vote in accordance with any such agreement in accordance with
the Collateral Agent’s instruction; and

 

(2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 7.

 

26



--------------------------------------------------------------------------------

Section 6.     ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES.

 

(a) Access; Right of Inspection. The Collateral Agent shall have the same access
and inspection rights as the Purchasers under the Securities Purchase Agreement.

 

(b) Further Assurances.

 

(i) Each Grantor agrees that from time to time, at the expense of such Grantor,
that such Grantor shall promptly Authenticate, execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that the Collateral Agent may reasonably request, in order to
create and/or maintain the validity, perfection or priority of and protect any
security interest granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
each Grantor shall:

 

(1) file such financing or continuation statements, or amendments thereto, and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary or desirable, or as the Collateral
Agent may reasonably request, in order to perfect and preserve the security
interests granted or purported to be granted hereby;

 

(2) take all actions necessary to ensure the recordation of appropriate evidence
of the liens and security interest granted hereunder in the Intellectual
Property with any intellectual property registry in which said Intellectual
Property is registered or in which an application for registration is pending
including, without limitation, the United States Patent and Trademark Office,
the United States Copyright Office, the various Secretaries of State, and the
foreign counterparts on any of the foregoing;

 

(3) at any reasonable time, upon request by the Collateral Agent, exhibit the
Collateral to and allow inspection of the Collateral by the Collateral Agent, or
persons designated by the Collateral Agent; and

 

(4) at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any part of the Collateral.

 

(ii) Each Grantor hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, or any similar
document, or the filing or recording of this Agreement (and all schedules,
annexes and exhibits hereto), in any jurisdictions and with any filing offices
as the Collateral Agent may determine, in its sole discretion, are necessary or
advisable to perfect or otherwise protect the security interest granted to the
Collateral Agent herein. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent herein, including, without
limitation, describing such property as “all assets” or “all personal property,
whether now owned or hereafter acquired. Each Grantor shall furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.

 

27



--------------------------------------------------------------------------------

(iii) Each Grantor hereby authorizes the Collateral Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule VI hereto (as such Schedule may be amended or
supplemented from time to time) to include reference to any right, Title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof.

 

Section 7.     COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT, IRREVOCABLE POWER OF
ATTORNEY. Each Grantor hereby irrevocably appoints the Collateral Agent (such
appointment being coupled with an interest) as such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor, the Collateral Agent or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
that the Collateral Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, the
following:

 

(i) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Loan Documents;

 

(ii) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(iii) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (ii) above;

 

(iv) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

 

(v) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as assignor;

 

(vi) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

 

(vii) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary or appropriate to protect, preserve or realize upon the
Collateral and

 

28



--------------------------------------------------------------------------------

the Collateral Agent’s security interest therein in order to effect the intent
of this Agreement, all as fully and effectively as such Grantor might do.

 

Section 8.     REMEDIES.

 

(a) Generally.

 

(i) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

 

(1) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

 

(2) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

 

(3) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate;

 

(4) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable;
and

 

(ii) The Collateral Agent or any Secured Party may be the purchaser of any or
all of the Collateral at any public or private (to the extent to portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification.

 

29



--------------------------------------------------------------------------------

The Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that it would
not be commercially unreasonable for the Collateral Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. If the proceeds of any
sale or other disposition of the Collateral are insufficient to pay all the
Secured Obligations, each Grantor shall be liable for the deficiency and the
fees of any attorneys employed by the Collateral Agent to collect such
deficiency. Each Grantor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Collateral Agent,
that the Collateral Agent has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against such Grantor, and such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Secured Obligations becoming due and payable prior
to their stated maturities. Nothing in this Section shall in any way alter the
rights of the Collateral Agent hereunder.

 

(iii) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely effect the commercial reasonableness of any sale of the Collateral.

 

(iv) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

(v) If any Event of Default shall have occurred and be continuing, the
Collateral Agent shall have the right to notify, or require each Grantor to
notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Collateral, of the existence of the security interest
created herein, to direct such obligors to make payment of all such amounts
directly to the Collateral Agent, and, upon such notification and at the expense
of such Grantor, to enforce collection of any such amounts and to adjust, settle
or compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done:

 

(1) all amounts and proceeds (including checks and other instruments) received
by any Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by the sections of this Agreement relating to
Cash Proceeds; and

 

(2) Grantors shall not adjust, settle or compromise the amount or payment of any
such amount in excess of One Hundred Thousand

 

30



--------------------------------------------------------------------------------

Dollars ($100,000) or release wholly or partly any obligor with respect thereto
or allow any credit or discount thereon, except as done in the ordinary course
of business.

 

(b) Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against, the Secured
Obligations in the following order of priority: first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Collateral Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by the Collateral
Agent in connection therewith, and all amounts for which the Collateral Agent is
entitled to indemnification hereunder (in its capacity as the Collateral Agent)
and all advances made by the Collateral Agent hereunder for the account of the
applicable Grantor, and to the payment of all costs and expenses paid or
incurred by the Collateral Agent in connection with the exercise of any right or
remedy hereunder or under any Loan Document, all in accordance with the terms
hereof or thereof; second, to the extent of any excess of such proceeds, to the
payment of all other Secured Obligations for the ratable benefit of each Secured
Party; and third, to the extent of any excess of such proceeds, to the payment
to or upon the order of such Grantor or to whosoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

 

(c) Sales on Credit. If Collateral Agent sells any of the Collateral upon
credit, the Grantors will be credited only with payments actually made by
purchaser and received by Collateral Agent and applied to indebtedness of the
Purchaser. In the event the purchaser fails to pay for the Collateral,
Collateral Agent may resell the Collateral and the Grantors shall be credited
with proceeds of the sale.

 

(d) Cash and Cash Proceeds. If an Event of Default shall have occurred and be
continuing, (1) the Collateral Agent shall have the right to apply the balance
from any Deposit Account or instruct the bank at which any Deposit Account is
maintained to pay the balance of any Deposit Account to or for the benefit of
the Collateral Agent and (2) all Cash and Cash Proceeds shall be held by such
Grantor in trust for the Collateral Agent, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Collateral Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Collateral Agent, if required) and held by the Collateral
Agent. All such funds from any Deposit Account, Cash and Cash Proceeds or any
other Money held by the Collateral Agent may, in the sole discretion of the
Collateral Agent, (A) be held by the Collateral Agent for the ratable benefit of
each Secured Party, as collateral security for the Secured Obligations (whether
matured or unmatured) and/or (B) then, or at any time thereafter, be applied by
the Collateral Agent against the Secured Obligations then due and owing.

 

(e) Investment Related Property. In addition to the rights and remedies
specified above, the following provisions shall also be applicable to Investment
Related Property. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”) and applicable state securities laws, the Collateral Agent may
be compelled, with respect to any sale of all or any part of the Investment
Related Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree to, among other
things, acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a

 

31



--------------------------------------------------------------------------------

commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

(f) Intellectual Property. In addition to the rights and remedies specified
above, the following provisions shall also be applicable to Intellectual
Property.

 

(i) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:

 

(1) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property, in which event such Grantor shall, at the
request of the Collateral Agent, do any and all lawful acts and execute any and
all documents required by the Collateral Agent in aid of such enforcement and
such Grantor shall promptly, upon demand, reimburse and indemnify the Collateral
Agent as provided in the Section in this Agreement relating to indemnity and
expenses in connection with the exercise of its rights under this Section, and,
to the extent that the Collateral Agent shall elect not to bring suit to enforce
any Intellectual Property as provided in this Section, each Grantor agrees to
use all reasonable measures, whether by action, suit, proceeding or otherwise,
to prevent the infringement of any of the Intellectual Property by others and
for that purpose agrees to diligently maintain any action, suit or proceeding
against any Person so infringing as shall be necessary to prevent such
infringement;

 

(2) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Collateral Agent such
documents as are reasonably necessary or appropriate to carry out the intent and
purposes of this Agreement;

 

(3) within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with the Trademarks, Trademark Licenses, such persons to be available to perform
their prior functions on the Collateral Agent’s behalf and to be compensated by
the Collateral Agent at such Grantor’s expense on a per diem, pro-rata

 

32



--------------------------------------------------------------------------------

basis consistent with the salary and benefit structure applicable to each as of
the date of such Event of Default.

 

(ii) Solely for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Section 8(f)(ii) and at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Collateral Agent, to the extent it has the right to
do so, an irrevocable, nonexclusive worldwide license (exercisable without
payment of royalty or other compensation to such Grantor), subject, in the case
of Trademarks, to sufficient rights to quality control and inspection in favor
of the Trademark Owner to avoid the risk of invalidation of said Trademarks, to
use, operate under, license, or sublicense any Intellectual Property now or
hereafter owned by or licensed to such Grantor.

 

Section 9.     COLLATERAL AGENT

 

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
each Secured Party by their acceptance of the benefits hereof. The Collateral
Agent shall be obligated, and shall have the right hereunder, to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking any action (including, without limitation, the release or
substitution of Collateral), solely in accordance with this Agreement and the
Securities Purchase Agreement. Without the written consent of the Collateral
Agent, no amendment, modification, termination, or consent shall be effective if
the effect thereof would release all or substantially all of the Collateral
except as expressly provided herein. In furtherance of the foregoing provisions
of this Section, each Secured Party, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Secured Party that
all rights and remedies hereunder may be exercised solely by the Collateral
Agent for the benefit of each Secured Party in accordance with the terms of this
Section. Collateral Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to each Secured Party and the Grantors, and
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
Collateral Agent signed by the parties holding more than 50% of the Secured
Obligations (the “Requisite Parties”). Upon any such notice of resignation or
any such removal, Requisite Parties shall have the right, upon five (5) Business
Days’ notice to the Collateral Agent, following receipt of the Grantors’ consent
(which shall not be unreasonably withheld or delayed and which shall not be
required while an Event of Default exists), to appoint a successor Collateral
Agent. Upon the acceptance of any appointment as Collateral Agent hereunder by a
successor Collateral Agent, that successor shall become Collateral Agent under
this Agreement, and such successor Collateral Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Collateral Agent under this Agreement, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Collateral Agent under this Agreement, and (ii) execute and deliver to
such successor Collateral Agent such amendments to financing statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Collateral Agent of the security interests
created hereunder, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement shall inure to its benefit as
to any actions taken or omitted to be taken by it under this Agreement while it
was the Collateral Agent hereunder.

 

33



--------------------------------------------------------------------------------

Section 10.     CONTINUING SECURITY INTEREST; TRANSFER OF SECURED OBLIGATIONS

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, the cancellation or termination of the commitments and any other
contingent obligation included in the Secured Obligations, be binding upon each
Grantor, its successors and assigns, and inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and its successors, transferees and assigns. Without limiting the
generality of the foregoing, but subject to the terms of the Loan Documents,
each Secured Party may assign or otherwise transfer any Secured Obligations held
by it to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to each Secured Party herein or
otherwise. Upon the payment in full of all Secured Obligations, the cancellation
or termination of the commitments and any other contingent obligation included
in the Secured Obligations, the security interest granted hereby shall terminate
hereunder and of record and all rights to the Collateral shall revert to
Grantors. Upon any such termination the Collateral Agent shall, at Grantors’
expense, execute and deliver to Grantors such documents as Grantors shall
reasonably request to evidence such termination.

 

Section 11.     STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and the interests of the Secured Parties and shall
not impose any duty upon it to exercise any such powers. Except for the exercise
of reasonable care in the custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property. Neither the Collateral Agent nor any
of its directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or otherwise. If any Grantor
fails to perform any agreement contained herein, the Collateral Agent may itself
perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by each
Grantor and pending such payment shall be included in the obligations secured
hereby.

 

Section 12.     INDEMNITY AND EXPENSES.

 

(a) Indemnity. Each Grantor agrees:

 

(i) to defend (subject to Indemnitees’ selection of counsel), indemnify, pay and
hold harmless each Indemnitee, from and against any and all claims, losses and
liabilities in any way relating to, growing out of or resulting from this
Agreement and the transactions contemplated hereby and by the other Loan
Documents (including without limitation enforcement of this Agreement and the
other Loan Documents), except to the extent such claims, losses or liabilities
result from such Indemnitee’s gross negligence or willful misconduct; and

 

(ii) to pay to the Collateral Agent promptly following written demand the amount
of any and all reasonable costs and reasonable expenses as set forth in this
Agreement.

 

34



--------------------------------------------------------------------------------

(b) Expenses. Each Grantor agrees to pay promptly all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of each Secured Party pursuant hereto, including search,
filing and recording fees, expenses and taxes, stamp or documentary taxes,
search fees, title insurance premiums and reasonable fees, expenses and
disbursements of counsel to Collateral Agent and of counsel providing any
opinions that Collateral Agent may request in respect of the Collateral or the
Liens created pursuant to the Collateral Documents; all the actual costs and
reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Collateral Agent and
its counsel) in connection with the custody or preservation of any of the
Collateral; and after the occurrence of an Event of Default, all costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and costs of settlement, incurred by Collateral Agent in
enforcing any Secured Obligations of or in collecting any payments due from any
Grantor hereunder or under the other Loan Documents by reason of such Event of
Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 

(c) Survival. The obligations of each Grantor in this Section 12 shall survive
the termination of this Agreement and the discharge of such Grantor’s other
obligations under this Agreement for a period of eighteen (18) months
thereafter.

 

Section 13.     MISCELLANEOUS.

 

(a) Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Grantor or
Collateral Agent, shall be sent to such Person’s address as set forth in the
Securities Purchase Agreement or in the other relevant Loan Document. Each
notice hereunder shall be in writing and may be personally served, telexed or
sent by telefacsimile or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile or telex, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided, no notice to Collateral Agent shall be
effective until received by Collateral Agent.

 

(b) Amendments and Waivers.

 

(i) Collateral Agent’s Consent. Subject to Section 9, no amendment,
modification, termination or waiver of any provision of this Agreement, or
consent to any departure by any Grantor therefrom, shall in any event be
effective without the written concurrence of the Collateral Agent.

 

(ii) No Waiver; Remedies Cumulative. No failure or delay on the part of the
Collateral Agent in the exercise of any power, right or privilege hereunder or
under any other Loan Document shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. All
rights, powers and remedies existing under this Agreement and the other Loan
Documents are cumulative, and not exclusive of, any rights or remedies otherwise
available. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not

 

35



--------------------------------------------------------------------------------

impair any such right, power or remedy or be construed to be a waiver thereof,
nor shall it preclude the further exercise of any such right, power or remedy.

 

(c) Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns including all persons who
become bound as debtor to this Agreement. No Grantor shall, without the prior
written consent of the Collateral Agent, assign any right, duty or obligation
hereunder.

 

(d) Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of an Event of Default if such action is taken or condition
exists.

 

(e) Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery
hereof. Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Grantor set forth in Sections 11 and 12 shall survive the
termination of this Agreement for a period of eighteen (18) months thereafter.

 

(f) Marshalling; Payments Set Aside. Collateral Agent shall not be under any
obligation to marshal any assets in favor of any Grantor or any other Person or
against or in payment of any or all of the Secured Obligations.

 

(g) Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(h) Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

(i) APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.

 

(j) CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
GRANTOR ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF
THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF LOS ANGELES. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
THIS SECTION 13; AGREES THAT SUCH SERVICE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE GRANTOR IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND AGREES COLLATERAL AGENT RETAINS THE RIGHT TO SERVE

 

36



--------------------------------------------------------------------------------

PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.

 

(k) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 13(K) AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(l) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

 

(m) Effectiveness. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Grantors and the
Collateral Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

 

(n) Entire Agreement. This Agreement and the other Loan Documents embody the
entire agreement and understanding between Grantors and the Collateral Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

“GRANTORS” PROLONG SUPER LUBRICANTS, INC.

By:

 

/s/    Elton Alderman

--------------------------------------------------------------------------------

   

Name: Elton Alderman

   

Title:   President and Chief Executive Officer

PROLONG INTERNATIONAL CORPORATION

By:

 

/s/    Elton Alderman

--------------------------------------------------------------------------------

   

Name: Elton Alderman

   

Title:   President and Chief Executive Officer

ST. CLOUD CAPITAL PARTNERS, LP

as the Collateral Agent

By: SCCP, LLC

Its: General Partner

By:

 

/s/    Marshall S. Geller

--------------------------------------------------------------------------------

   

Name: Marshall S. Geller

   

Title:   Senior Managing Member